Citation Nr: 0922951	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1968 to December 
1970.  He was awarded the Combat Infantryman Badge (CIB).

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

The VA Form 9, received in June 2006, reflects that the 
Veteran requested a Board hearing at local VA office before a 
member of the Board.  However, in a statement signed by the 
Veteran and dated in June 2007, he informed VA that he wanted 
to cancel his previously requested Board hearing.  He also 
indicated that he did not wish to be scheduled for any 
hearings at that time and to forward his case to the Board 
for consideration as soon as possible.  In light of the June 
2007 statement from the Veteran, the Board finds that a Board 
hearing request is no longer pending.  Therefore, the Board 
will proceed to adjudicate this appeal.

The Board notes that the Veteran submitted an undated lay 
statement from a fellow service member that was received in 
April 2009.  A waiver of initial RO consideration was not 
submitted with this evidence.  However, the Board finds that 
such a waiver is not necessary as this evidence is not 
pertinent to the low back issue on appeal because it is 
cumulative and redundant of other information previously of 
record that has been considered by the RO.  38 C.F.R. 
§ 20.1304(c) (2008).  As such, the Board finds no prejudice 
to Veteran in proceeding to decide this appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

A current low back disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by the probative, competent clinical evidence of record 
to be causally related to active service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in January 2004, March 2006, and July 2006.  
These letters informed the Veteran of what evidence was 
required to substantiate his claim service connection and of 
his and VA's respective duties for obtaining evidence.  The 
March 2006 and July 2006 letters also informed the Veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
accomplished prior to the initial AOJ adjudication that 
denied the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the claim was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  After complete notice was provided, the 
claim was readjudicated in a supplemental statement of the 
case that was provided to the appellant in March 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment records and reports 
of post-service VA treatment and examination.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  The Board 
notes that a VA medical opinion has been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that a VA Memorandum, dated in December 2006, 
indicates a formal finding of unavailability of Veteran's 
records from the Social Security Administration (SSA).  This 
finding was mainly based on a response from the SSA, received 
in July 2006, indicating that after an exhaustive and 
comprehensive search, the Veteran's folder was not located.  
A letter, dated in December 2006, was sent by the RO to the 
Veteran advising him of the unavailability of his SSA 
records.  Since the December 2006 letter, some of the 
Veteran's records from the SSA were submitted by the Veteran 
via his representative in January 2007 and have been 
associated with the claims file.  These SSA records contain 
an Order of Dismissal, signed by a SSA Administrate Law Judge 
(ALJ) and date stamped in January 2006, that indicates the 
claimant, by counsel, submitted a letter to withdraw his 
appeal, which was granted by the ALJ.  It was also noted that 
the SSA determination dated November 16, 2004 remains in 
effect.  The record does not reflect that the November 2004 
determination is of record.  However, the Board finds that a 
remand for further development would not be useful in this 
case because of the previous efforts to obtain the Veteran's 
SSA record have been unsuccessful.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (finding that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Indeed, the July 2006 
response from SSA states that the Veteran's folder was not 
located.

The Board also notes that VA records for the Veteran from 
December 1, 1970 were requested.  The record reflects that a 
response, received in December 2006, indicates that there are 
no records prior to January 1, 1991.  It was also noted that 
that Veteran was seen in employee health on February 1, 1989, 
February 7, 1989, and February 23, 1990, but these record are 
no longer available as they have been purged.  This response 
reflects that some VA records were sent/obtained, to include 
those from January 1, 1991 to November 3, 2000.  In light of 
the response received in December 2006, the Board finds 
further development for these VA records would be futile and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran.  Soyini, 1 Vet. 
App. at 546. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Veteran contends that service connection is warranted for 
a low back disability.  Specifically, he contends that during 
a fire fight in Vietnam his platoon sergeant pulled him away 
from a tank that was backing up, but before he could be 
pulled away he was hit by the tank on his lower back.  The 
Board also notes that the record affirmatively establishes 
that the Veteran engaged in combat with the enemy.  It is 
also noted that he is claiming that the injury to his low 
back occurred during such combat.  See 38 U.S.C.A. § 1154(b) 
(West 2002) (noting that for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances and conditions); see also 
38 C.F.R. § 3.304(d) (noting satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation).  As such, VA shall accept the Veteran's lay 
statements as sufficient proof of service connection of this 
injury alleged to have been incurred by such service as it is 
consistent with the circumstances, conditions, or hardships 
of his service.  Although the combat presumption is in 
effect, the Veteran must still present evidence etiologically 
linking his low back injury in service to a current low back 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Board initially notes that the record contains a report 
of a VA spine examination, conducted in January 2007, that 
revealed a diagnosis of "arthritis / degenerative disc 
disease lumbar spine / spondylolysis and grade 1 
spondylolisthesis."  See also VA MRI of the lumbar spine, 
dated in June 2005 (noting an impression of disk desiccation 
with annular tear at L5-S1, spondylolysis and grade I 
spondylolisthesis at this level, and no evidence of central 
canal stenosis or neural foraminal narrowing).  Therefore, 
the Board finds that the first element of a service 
connection claim, that of a current disability, has been met.  

Available service treatment records include the report of the 
Veteran's pre-induction examination, dated in June 1968, that 
was clinically normal, to include examination of the spine.  
The report of the Veteran's separation examination, dated in 
December 1970, appears to reflect a normal clinical 
examination of the spine.  Even if it was noted to be 
abnormal, the examiner at that time did not note any specific 
abnormalities on the separation examination report.  Further, 
the Veteran's physical profile was "1" in all areas.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the appellant on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  The Board again notes 
the combat presumption is in effect and the Veteran's lay 
statements have been accepted as proof of his claimed low 
back injury in Vietnam.

After service, the available records indicate that the 
Veteran was seen in May 1992 for complaints of low back pain 
that first started while "bending over [to] repair a 
screen."  It was noted that the pain was just off the left 
lumbar area and that objectively the Veteran had good range 
of motion, just slow.  The diagnosis was back pain - 
musculoskeletal.  The January 2007 VA examination report 
reflects that an X-ray of the lumbar spine was done in 1992, 
but there was no report of this.  The January 2007 VA 
examiner notes that he called radiology and that they had the 
films pulled and that it was also available in vistaweb.  The 
1992 X-rays, as noted in the January 2007 VA examination 
report, reveal no sign of old or acute fracture.  Six 
vertebrae with lumbar characteristics were noted, and it 
appeared that the transitional vertebra was at the 
thoracolumbar junction.  Bilateral pars defects were noted to 
be present on L5, but without sign of spondylolisthesis.  
Additionally, a VA treatment report, dated in February 2001, 
also reflects a complaint of back pain.  In March 2003, the 
Veteran complained of left low back pain with tenderness.  At 
that time, he indicated that he was hurt in Vietnam.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, at the earliest, over 20 years has 
elapsed since the Veteran was discharged from active service 
before the first pertinent medical complaint regarding his 
low back.

Regarding a medical nexus, the January 2007 VA spine 
examination report reflects that after reviewing the 
Veteran's claims file and performing an objective 
examination, the VA physician opined that the Veteran's 
current low back/lumbar spine condition "is not caused by or 
a result of . . . [being] hit on his lower back by a tank."  
In support of this opinion, the VA examiner noted that there 
was no documentation of lumbar spine disease until 1992 at 
which time the Veteran had pars defect on X-ray at L5, which 
set the stage for progression to spondylolysis and then 
spondylolisthesis found on MRI in 2005.  The VA examiner 
added that pars defect is considered a stress fracture and so 
would not likely be the result of a hit to his back.  
Further, it was noted that there was no evidence of record of 
back problems prior to 1992.  

The Board finds the January 2007 VA opinion to be probative 
competent medical evidence against the Veteran's claim.  The 
Board notes that this VA physician reviewed the Veteran's 
claims file and made specific references to pertinent medical 
documents contained therein, to include service treatment 
records and post-service treatment reports.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file is an important factor 
in assessing the probative value of a medical opinion).  
Importantly, the Board also notes that a supporting rationale 
with references to the record, as described above, was 
provided.  See id. (stating that a factor for assessing the 
probative value of a medical opinion includes the 
thoroughness and detail of the physician's opinion); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(noting that most of the probative value of a medical opinion 
comes from its reasoning, and threshold considerations 
include whether the person opining is suitably qualified and 
sufficiently informed).  Lastly, the Board notes that there 
is no competent medical evidence, VA or private, to the 
contrary.

The Board has also considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case for the arthritis of the low back.  However, in order 
for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  The evidence of record does not establish any 
clinical manifestations of arthritis within the applicable 
time period.  As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied. 

The Veteran has expressed a belief that his low back 
disability is causally related to his service.  Additionally, 
a lay statement from a fellow service member has been 
submitted on behalf of the Veteran.  The Board notes that the 
Veteran and other persons can attest to factual matters of 
which they had first-hand knowledge, e.g., experiencing pain 
in service and witnessing events.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran and the lay person who submitted a statement have not 
been shown to possess the requisite skills, education, or 
training necessary to be capable of making medical 
conclusions.  Thus, their statements do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

In conclusion, the competent medical evidence of record does 
not relate the Veteran's current low back disability to 
service and arthritis of the low back has not manifested to 
the applicable degree within the regulatory one-year period.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a low back disability. 


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The Veteran is also claiming service connection for PTSD.  He 
contends that his in-service stressor occurred in the 
Republic of Vietnam.  In this regard, the Veteran's DD Form 
214 reflects that he served in Vietnam from May 24, 1969 to 
May 23, 1970.  The Veteran claims that he was with an armored 
unit that included three companies in the 25th division near 
Chu Chi.  He contends that the armored unit came under fire 
from the front via rocket propelled grenade (RPG) rounds and 
was ambushed from the rear as they passed over the enemy, who 
reportedly was hiding in spider holes.  He stated that the 
company commander was hit and became decapitated on top of 
his tank.  See, e.g., Report of January 2004 VA PTSD 
examination.  

The Board again notes that the evidence of record shows that 
he was awarded the CIB.  This award establishes that the 
Veteran engaged in combat with the enemy.  Moreover, the 
Veteran's claimed stressor is found to be credible, and 
consistent with the circumstances, conditions, or hardships 
of his service.  See 38 U.S.C.A. § 1154(b) (West 2002) 
(noting that for combat veterans, VA accepts satisfactory lay 
evidence of service incurrence if consistent with service 
circumstances and conditions); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  Given this, the VA examiner on remand may assume 
the actual occurrence of the claimed in-service combat 
stressor.  

The Board notes that the Veteran was afforded a VA PTSD 
examination in January 2004.  However, the Board finds that 
this VA examination was not adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (noting that once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one); see also 38 C.F.R. § 4.2 (2008) (noting that if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  Although this VA 
examination report reflects that the Veteran's electronic 
chart from the VA medical center in Louisville was reviewed, 
it was noted that the Veteran's claims file was not 
available.  Additionally, the January 2004 VA examination 
report reflects that social-industrial survey or 
psychological testing was not conducted.  The VA examiner 
noted that the Veteran did not meet the criteria for PTSD or 
any other Axis I or Axis II diagnosis other than mild alcohol 
abuse, but failed to explain in any kind of detail why the 
Veteran failed to meet such criteria.  In light of the 
foregoing, the Board finds that the Veteran should be 
afforded another comprehensive VA PTSD examination.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD 
examination with a psychiatrist.  The 
Board notes that the Mississippi Scale 
for Combat-Related PTSD must be 
administered as well as any other tests 
deemed necessary by the VA examiner.  

The examiner must be advised that the 
Veteran's lay statements regarding his 
claimed combat-related stressor, 
experiencing enemy attack by RPGs and 
witnessing the death of his company 
commander, must be accepted as conclusive 
as to their actual occurrence.  However, 
clinical review is needed to determine if 
this verified stressor is related to any 
current psychiatric disorder(s) suffered 
by the Veteran.

The psychiatric examiner should indicate 
all diagnoses.  Any diagnosis of PTSD 
must conform to the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified in detail.  

If PTSD is diagnosed, the examiner should 
identify the stressor(s) (as listed above 
or any other in-service stressor(s)) upon 
which such diagnoses is predicated.  In 
doing so, the examiner must provide a 
clear rationale as to why he believes the 
Veteran's current diagnosis is or is not 
at least as likely as not (50 percent 
likelihood or greater) related to active 
service.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
Veteran has PTSD due to this event.  

If an acquired psychiatric disorder other 
than PTSD is diagnosed, the examiner is 
requested to opine as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that such 
psychiatric disorder(s) is/are related to 
service on any basis, or if pre-existing 
service, was/were aggravated thereby.

The examiner is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  The examiner should 
review the claims file and this fact 
should be noted in the accompanying 
medical report.  The examination and the 
report thereof should be in accordance 
with DSM-IV.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD on appeal.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


